Citation Nr: 0841545	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before a Decision Review Officer (DRO) 
at the RO for a hearing in January 2008 to present testimony 
on the issue on appeal.  The hearing transcript has been 
associated with the claims file.


FINDING OF FACT

The veteran's current back disability, degenerative disc 
disease of the lumbosacral spine, was first manifested many 
years after the veteran's service and has not been medically 
related to his service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred or aggravated in the veteran's active duty service; 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
veteran of information and evidence necessary to substantiate 
the claim for service connection and of the relative burdens 
of VA and the veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  It also informed the veteran of information and 
evidence that governs the initial assignment of a disability 
evaluation and the regulations regarding the effective date 
of the establishment of service connection.  The duty to 
notify has been satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated 
and a medical opinion has been sought in conjunction with his 
claim.  All identified and available post-service treatment 
records have been secured.  Although the veteran reported in 
his DRO hearing that he was treated in the 1970's for his 
back disorder, he was unable to remember the names of those 
providers.  Therefore, there is no way VA could attempt to 
obtain such records.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for a low back disorder, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence demonstrates that the veteran has a current 
diagnosis of degenerative disc disease (DDD) of the 
lumbosacral spine, which is manifested by low back pain.  See 
VA examination, November 2006.  His service treatment records 
confirm that just prior to separation in February 1965, the 
veteran was treated for a lumbosacral spine strain, after 
assisting in pitching a tent.  He underwent a separation 
examination in early March 1965, at which time the spine was 
evaluated and found to be normal.  Later that month, the 
veteran continued to have pain.  An x-ray of the lumbosacral 
spine was taken and was negative.  The veteran separated from 
service in April 1965 without further treatment.  

Because the veteran has a current low back disorder and 
because he received treatment for a back disorder in service, 
the question remains whether the two are medically related, 
i.e., whether the medical evidence establishes a nexus.  In 
November 2006, the veteran underwent a VA examination to 
determine the nature and etiology of his back disorder.  It 
was at this time that x-rays were taken and confirmed DDD of 
the spine.  

The examiner reviewed the veteran's file in conjunction with 
his examination, to include his in-service treatment for a 
lumbosacral strain.  She reviewed the veteran's reported 
history that he has had back pain since the in-service 
incident involving the tent.  After examining the veteran and 
his x-rays, she concluded that although the veteran had a 
diagnosed back strain in service, without records of 
treatment between 1965 (his separation) and the present, she 
was unable to find a relationship between the two.  

Subsequent to the examination, the veteran submitted a March 
2008 statement from a chiropractor who treated him from 
roughly 1986 to 1990.  She reported that the records from the 
veteran's treatment had been destroyed, but that she recalled 
the veteran having a limp, low back pain, sciatica, and 
paravertebral myospasm.  She also recalled osteoarthritis 
being an issue.  The veteran was treated with conservative 
chiropractic care.

VA outpatient clinical records were also added to the file, 
dated from July 2006 forward, when the veteran initiated 
primary care treatment through VA.  These show that the 
veteran presented with complaints of chronic low back pain, 
which he attributed to service in 1963.  The subsequent 
records show continued treatment to manage pain.

The examiner was asked to provide an addendum to the 2006 
opinion after these records were added to the file.  In April 
2008, the original examiner reviewed the file again, 
including the new evidence.  In opining that it was not as 
likely as not that the veteran's in-service strain was 
related to his current back disability, she found important 
the lack of treatment from the veteran's separation in 1965 
and the first alleged treatment in 1980's.  She pointed to 
the negative x-ray in service, showing that he did not have 
his current disability then.  She then explained that the 
strain as described in the service records would not cause 
DDD.  She also indicated that the findings on his current x-
ray, which showed significant spondylosis and degenerative 
changes of the facet joints, would all cause significant 
pain, essentially intimating that there would be treatment 
prior to the 1980s if this was related to his service.  

This is the sole medical opinion of record referable to the 
etiology of the veteran's current back disorder.  It was 
offered by a competent medial professional, who had full 
access to the claims file.  Furthermore, the examiner offered 
a reasoned basis for her opinion, which is fully supported by 
the evidence of record.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (2000).  In this case, the opinion is 
supported by the record.  Absent evidence to the contrary, 
the Board is not in a position to further question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is 
found to be highly probative of the issue at hand, namely 
whether a nexus exists between the veteran's current 
disability and his service.  As it finds against such a 
nexus, the weight of the evidence is against the claim.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, the veteran 
separated from service in April 1965.  The first x-ray 
evidence of degenerative arthritis is in November 2006, well 
beyond the one year presumptive period.  Thus, the 
presumption for chronic diseases is not applicable.

The Board has also considered the veteran's own assertions 
that his current DDD was caused by the strain he experienced 
in service, as well as the statement from his brother 
attesting to the veteran's back pain and discomfort since 
leaving the service.  Such assertions as to causation, 
however, are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and his 
brother are both competent to testify as to his experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology competent.

In sum, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for a low 
back disorder is not warranted.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


